EXHIBIT 10.11A

 

MB FINANCIAL, INC.

 

Agreement Regarding Salary Adjustment and
Portion of Salary Payable by Stock

 

(EMPLOYEE):

 

By action of the Organization and Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of MB Financial, Inc. (the “Company”) and
of the Board, you have been awarded additional base compensation effective
MONTH/DAY/YEAR  (the “Salary Adjustment”) equal to $          on an annualized
basis, which will be payable in Company common stock (the “Salary Stock”). The
Salary Stock will to be paid to you in Shares as an Other Stock-Based Award
under the Company’s Amended and Restated Omnibus Incentive Plan (the “Plan”),
subject to the requirements set forth in this agreement (the “Agreement”). 
Unless otherwise indicated, the capitalized terms used herein shall have the
same meaning as set forth in the Plan.

 

1.             Annual Salary Stock Award.  Subject to your continued employment
with the Company or its subsidiaries, your Salary Stock shall be paid to you in
bi-weekly installments, at the conclusion of each of the Company’s bi-weekly pay
periods, in the amount of $           .

 

2.             Number of Shares.  The number of shares of Salary Stock to be
awarded to you with respect to each bi-weekly pay period will be determined with
respect to each pay period by dividing $           by the reported closing price
on the NASDAQ Global Select Market for a share of Company common stock on the
pay date for such period (or if not a trading day, then on the immediately
preceding trading day), rounded to the nearest whole share.  The number of
shares of Salary Stock to be awarded to you with respect to a bi-weekly pay
period during which you terminate employment, shall be pro-rated based on the
number of days during such pay period until the date of your termination of
employment.

 

3.             Vesting/Transfers Void.  The shares of Salary Stock subject to
this Agreement shall be fully vested as of the date of their grant to you, but
may not be sold, transferred, or otherwise disposed of, pledged or otherwise
hypothecated until the earlier of (i) the second anniversary of the date of
grant, or (ii) your termination of employment due to your death or Disability. 
Any purported transfer or encumbrance of the shares of Salary Stock prior to the
time set forth in this paragraph 3 shall be void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
shares of Salary Stock.

 

4.             Rights as a Stockholder.  From and after the date of grant, you
shall have all of the rights of a stockholder with respect to the shares of
Salary Stock granted hereby, including the right to vote the shares of Salary
Stock and receive any dividends that may be paid thereon; provided however that
any additional common shares or other securities that you may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same terms and restrictions as the shares of Salary Stock covered by this
Agreement, including, without limitation, Section 3.

 

--------------------------------------------------------------------------------


 

5.             Tax Withholding.  In the event withholding of the cash
compensation otherwise payable to you at the time the Salary Stock is paid to
you  is insufficient to satisfy any withholding obligation relating to such
other compensation and the Salary Stock, you shall be permitted to satisfy, in
whole or in part, any withholding tax obligation that may arise in connection
with the bi-weekly payment of the Salary Stock pursuant to this Agreement by
delivering to the Company common shares of the Company or cash in an amount
equal to such withholding tax obligation or, alternatively, the withholding tax
obligation may be satisfied by the Company withholding shares of Salary Stock.

 

6.             Condition.  Payment of the Salary Adjustment is conditioned upon
your execution and delivery of this Agreement to the Company.  The Salary
Adjustment shall be paid to you solely during your employment with the Company
and its subsidiaries and shall terminate on termination of such employment for
any reason.

 

7.             Amendment and Modification.  The Board (or Committee, as
authorized) may, in its sole discretion, and without your consent, at any time
terminate, suspend or modify this Agreement.  The terms and conditions of this
Agreement are intended to comply with applicable law and shall be subject to and
limited by any requirements or limitations that may apply under any applicable
law, including the Emergency Economic Stabilization Act of 2008 as amended from
time to time, including as amended by the American Recovery and Reinvestment Act
of 2009 (“EESA”) and all regulations and guidance promulgated thereunder from
time to time (collectively, the “TARP Requirements”).  In the event that all or
any portion of this Agreement is found to be conflict with the TARP
Requirements, then in such event this Agreement shall be automatically modified
to reflect the requirements of the law, regulation and/or guidance, and this
Award shall be interpreted and administered accordingly.  As a condition of your
receiving the Salary Adjustment, including the Salary Stock, you acknowledge
that (i) this Agreement remains subject to the TARP Requirements, (ii) it is
subject to modification in order to comply with TARP Requirements, and (iii) you
agree to immediately repay all amounts that may have been paid to you under this
Agreement that are later determined to be in conflict with the requirements.

 

8.             Not An Employment Agreement.  Nothing herein contained shall be
construed as a commitment to or agreement with you to continue your employment
with the Company or any of its Subsidiaries, and nothing herein contained shall
be construed as a commitment or agreement on the part of the Company to continue
your employment or your annual rate of compensation for any period.

 

 

Date

 

MB Financial, Inc.

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------